Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 13, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00476-CV



                       IN RE ZAHIR QUERISHI, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               315th District Court
                              Harris County, Texas
                           Trial Court Cause No. 86707

                         MEMORANDUM OPINION

      On May 28, 2015, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michael Schneider, presiding judge of the 315th District Court of Harris County, to
rule on his pro se application for writ of habeas corpus.
      This court requested a response to relator’s mandamus petition from the trial
court to be provided by August 17, 2015, and further advised that if it ruled on
relator’s pending application, relator’s mandamus petition would be dismissed as
moot. The trial court provided to this court an email chain between the trial court
coordinator and relator’s counsel. The emails reflect that relator’s counsel was
requesting a hearing on a habeas petition filed counsel, but would need an
additional thirty days to obtain records for the hearing. In light of this, the trial
court will not be able to rule on the habeas petition by August 17, 2015.

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). To be entitled to mandamus relief compelling a trial court to
rule on a properly filed motion, relator must establish that the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
or refused to rule on the motion within a reasonable time. In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding).

      The email chain reflects that relator is represented by counsel. A criminal
defendant is not entitled to hybrid representation. Robinson v. State, 240 S.W.3d
919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.
Crim. App. 1995). The issues relator raises in his pro se petition for writ of
mandamus relate directly to a criminal proceeding in which he is represented by
counsel. Therefore, in the absence of a right to hybrid representation, relator has
                                          2
not shown that the trial court has a legal duty to rule on his pro se application for
writ of habeas corpus. See Robinson, 240 S.W.3d at 922.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for a writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                         3